DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.



Specification
The amendment to the specification filed 12/30/20 has been entered.

Claim Objections
Claims 39 and 54 are objected to because of the following informalities:  
In claim 39, “releasably retained” should be changed to --coupled-- in line 3.
In claim 54, “a connected” should be changed to --are connected-- in line 2.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37, 40, 41, 43, and 45 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent 9,138,738 [hereinafter ‘738].
Referring to claim 37 of the instant application, claim 24 of ‘738 claims a thermometer assembly, comprising: 

a device coupled to the carrier, the device comprising: 
a housing having a first side (base) and a second side (cover) opposite the first side (base) (base claim 1 of ‘738); and
a temperature sensor disposed within a projection (protrusion) from the first side  (base) of the housing;
wherein when the projection contacts the user, the temperature sensor is operable to detect a body temperature of the user (claim 24 of ‘738), and 
wherein the second side (cover) extends through an opening (aperture) in the carrier and away from the first side (base) (intervening claim 14 of ‘738, and claim 24 of ‘738).

Referring to claim 40 of the instant application, claim 24 of ‘738 claims that the housing further comprises a housing base and a housing cover releasably mounted to the housing base to permit removal of the housing cover from the housing base and reattachment of the housing cover to the housing base (base claim 1 of ‘738).

Referring to claim 41 of the instant application, claim 24 of ‘738 claims that the housing base includes the projection.

Referring to claim 43 of the instant application, claim 24 of ‘738 claims that the carrier is a flexible carrier (intervening claim 14 of ‘738).

Referring to claim 45 of the instant application, claim 24 of ‘738 claims that the device further comprises a power supply (base claim 1 of ‘738).

Claim 38 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 16 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 38 of the instant application, as stated above with respect to claim 37 of the instant application, except for the opening being circumferentially delimited by the carrier.
However, claim 16 of ‘738 claims that the opening (aperture) is circumferentially delimited (peripherally) by the carrier for detecting the body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the opening is circumferentially delimited by the carrier since claim 16 of ‘738 claims that the opening (aperture) is circumferentially delimited (peripherally) by the carrier for detecting the body temperature.

Claim 39 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of U.S. Patent Application Publication 2005/0245839 to Stivoric et al [hereinafter Stivoric].
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 39 of the instant application, as stated above with respect to claim 37 of the instant application, except for the device further comprising an antenna disposed within the housing, the antenna configured to transmit data indicative of the body temperature.
However, Stivoric discloses a thermometer assembly for measuring a user’s body temperature, wherein the thermometer assembly comprises an antenna in a housing for wirelessly transmitting data to a receiver in order to improve signal quality (paragraphs 174, 179, 180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the device further comprises an antenna disposed within the housing, the antenna configured to transmit data, as suggested by Stivoric, in order to wirelessly transmit temperature data to improve signal quality.

Claim 42 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 4 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 42 of the instant application, as stated above with respect to claim 37 of the instant application, except for the temperature sensor comprising a thermistor or a thermocouple.
However, claim 4 of ‘738 claims that the thermometer assembly uses a thermistor or a thermocouple as the temperature sensor for detecting the body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the thermometer assembly uses a thermistor or a thermocouple as the temperature sensor since claim 4 of ‘738 claims that the thermometer assembly uses a thermistor or a thermocouple for detecting the body temperature.

Claim 44 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 20 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 44 of the instant application, as stated above with respect to claim 37 of the instant application, except for the carrier being comprised of a breathable material.
However, claim 20 of ‘738 claims that the thermometer assembly uses a breathable material for the carrier, which is affixed to a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the carrier is comprised of a breathable material since claim 20 of ‘738 claims that the thermometer assembly uses a breathable material for the carrier to affix the assembly to a user.

Claim 46 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 5 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 46 of the instant application, as stated above with respect to claim 45 of the instant application, except for the power supply comprising one or more batteries.
However, claim 5 of ‘738 claims that the power supply of the thermometer assembly uses one or more batteries for sensing body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the power supply comprises one or more batteries since claim 5 of ‘738 claims that the thermometer assembly uses one or more batteries for sensing body temperature.

Claim 47 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 25 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 47 of the instant application, as stated above with respect to claim 45 of the instant application, except for the thermometer assembly further comprising a charging unit couplable to the device to charge the power supply.
However, claim 25 of ‘738 claims that the thermometer assembly comprises a charging unit couplable to the device to charge the power supply for sensing body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the thermometer assembly further comprises a charging unit couplable to the device to charge the power supply since claim 25 of ‘738 claims that the thermometer assembly comprises a charging unit couplable to the device to charge the power supply for sensing body temperature.
	
Claim 48 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 37 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 48 of the instant application, as stated above with respect to claim 47 of the instant application, except for an interior space of the charging unit being configured to accommodate one or more additional carriers that are attachable to the user.
However, claim 37 of ‘738 claims that the thermometer assembly comprises a charging unit having a storage unit (interior space) that is configured to accommodate one or more additional carriers for sensing body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the interior space of the charging unit is configured to accommodate one or more additional carriers that are attachable to the user since claim 37 of ‘738 claims that the charging unit of the thermometer assembly comprises a storage unit (interior space) that is configured to accommodate one or more additional carriers for sensing body temperature.

Claim 49 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 13 of U.S. Patent 10,352,780 [hereinafter ‘780].
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 49 of the instant application, as stated above with respect to claim 37 of the instant application, except for the device further comprising at least one light source operable to indicate a state of the device.
However, claim 13 of ‘780 claims that the body temperature sensing device comprises at least one light source operable to indicate a state of the device for sensing the body temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the device further comprises at least one light source operable to indicate a state of the device since claim 13 of ‘780 claims that the body temperature sensing device comprises at least one light source operable to indicate a state of the device for sensing the body temperature.

Claim 51 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 23 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 51 of the instant application, as stated above with respect to claim 37 of the instant application, except for the carrier including an adhesive layer between a frame and a peel-off backing layer configured such that, when the peel-off backing layer is removed, the adhesive layer contacts the housing and the user.
However, claim 23 of ‘738 claims that the carrier includes an adhesive layer between a frame (intermediate claim 22) and a backing layer configured such that, when the backing layer is removed, the adhesive layer contacts the housing and the user for attaching the thermometer assembly to a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the carrier includes an adhesive layer between a frame and a backing layer configured such that, when the backing layer is removed, the adhesive layer contacts the housing and the user, as in claim 23 of ‘738, in order to attach the thermometer assembly to a user.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 in view of claim 23 of ‘738 by claiming that the backing layer is a peel-off backing layer in order to facilitate the removal of the backing layer to expose the adhesive for attachment to a user, and since the use of the particular type of backing layer claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular backing layer claimed by applicant is considered to be the use of numerous alternate types of backing layers that a person having ordinary skill in the art at the time the invention was made would have been able to provide using routine experimentation in order to provide a backing layer as already claimed by claim 24 of ‘738 in view of claim 23 of ‘738.

Claim 52 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 23 of ‘738, as stated above with respect to claim 51 of the instant application, and further in view of claim 36 of ‘738.
Claim 24 of ‘738 in view of claim 23 of ‘738 claim a thermometer assembly having all of the limitations of claim 52 of the instant application, as stated above with respect to claim 51 of the instant application, except for a perforated strip extending from the adhesive layer into the opening and engaging the housing.
However, claim 36 of ‘738 claims that the carrier includes a perforated strip extending from the adhesive layer into the opening and engaging the housing for using the thermometer assembly to measure the temperature of a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 in view of claim 23 of ‘738 by claiming that that the carrier includes a perforated strip extending from the adhesive layer into the opening and engaging the housing for using the thermometer assembly, as in claim 36 of ‘738, in order to measure the temperature of a user.


Claim 54 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 19 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 54 of the instant application, as stated above with respect to claim 40 of the instant application, except for the housing base and the housing cover being connected by a snap-fit or friction-fit connection.
However, claim 19 of ‘738 claims that the housing base and the housing cover are connected by a snap-fit or friction-fit (press-fit) connection for using the thermometer assembly to measure the temperature of a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the housing base and the housing cover are connected by a snap-fit or friction-fit connection, as in claim 19 of ‘738, in order to measure the temperature of a user.

Claim 55 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of ‘738 in view of claim 36 of ‘738.
Claim 24 of ‘738 claims a thermometer assembly having all of the limitations of claim 55 of the instant application, as stated above with respect to claim 37 of the instant application, except for the thermometer assembly including a tab coupled to the housing and configured to be pulled by a user.
However, claim 36 of ‘738 claims that the thermometer assembly includes a tab coupled to the housing and configured to be pulled by a user for using the thermometer assembly to measure the temperature of a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 24 of ‘738 by claiming that the thermometer assembly includes a tab coupled to the housing and configured to be pulled by a user, as in claim 36 of ‘738, in order to measure the temperature of a user.

Allowable Subject Matter
Claims 37-55 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, and upon the proper filing of a Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A thermometer assembly, comprising a device coupled to the carrier, the device comprising a housing a temperature sensor disposed within a projection from the first side of the housing, wherein the second side extends through an opening in the carrier and away from the first side (claim 37).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/17/21